Case 1:20-cr-00094-TWP-TAB Document 121 Filed 08/31/21 Page 1 of 1 PageID #: 418




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                       )
                                                 )
                              Plaintiff,         )
                                                 )
                         v.                      )     No. 1:20-cr-00094-TWP-TAB
                                                 )
 JEREMY GIBSON,                                  ) -02
                                                 )
                              Defendant.         )

                                             ORDER

         This matter is before the Court on Jeremy Gibson's Motion to Dismiss Count 17 of

 Superceding Indictment (Dkt. 118). The Government shall respond no later than September 14,

 2021.


         IT IS SO ORDERED.

         Date:   8/31/2021


 Distribution:

 Katherine Gray DeVar
 U.S. DEPARTMENT OF JUSTICE
 katherine.devar@usdoj.gov

 Mary J. Hahn
 U.S. DEPARTMENT OF JUSTICE
 mary.hahn@usdoj.gov

 Nicholas J. Linder
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 nick.linder@usdoj.gov

 David Oscar Markus
 MARKUS/MOSS PLLC
 dmarkus@markuslaw.com
